MEMORANDUM **  Shabnam Dastmalchian appeals pro se from the district court’s judgment dismissing her action arising from alleged fraud in a federal criminal forfeiture proceeding. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s dismissal for failure to state a claim. Yagman v. Garcetti, 852 F.3d 859, 863 (9th Cir. 2017). We affirm. The district court properly dismissed Dastmalchian’s action because Dastmalchi-an failed to allege facts sufficient to “state a claim that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) (citation and internal quotation marks omitted)). The district court did not abuse its discretion in denying leave to amend because amendment would be futile. See Yagman, 852 F.3d at 863, 867 (setting forth standard of review and noting that a “district court need not grant leave if it determines that the pleading could not possibly be cured by the allegation of other facts” (citation and internal quotation marks omitted)). To the extent that Dastmalchian appealed on behalf of MSB Investment, LLC, the entity is unrepresented and not properly before the court. See United States v. High Country Broad. Co., Inc., 3 F.3d 1244, 1245 (9th Cir. 1993) (sole shareholder may not represent a corporation in federal court); Johns v. County of San Diego, 114 F.3d 874, 876 (9th Cir. 1997) (a non-attorney “has no authority to appear as an attorney for others than [herself]” (citation and internal quotation marks omitted)). AFFIRMED.   This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.